Name: 93/209/EEC: Commission Decision of 6 April 1993 amending Decision 93/144/EEC on certain protective measures in respect of salmon from Norway
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1993-04-08

 Avis juridique important|31993D020993/209/EEC: Commission Decision of 6 April 1993 amending Decision 93/144/EEC on certain protective measures in respect of salmon from Norway Official Journal L 088 , 08/04/1993 P. 0050 - 0050COMMISSION DECISION of 6 April 1993 amending Decision 93/144/EEC on certain protective measures in respect of salmon from Norway(93/209/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Decision 92/438/EEC (2), and in particular Article 18 (6) thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), as last amended by Decision 92/438/EEC, and in particular Article 19 (6) thereof, Whereas, following the occurrence in Norway of infectious anaemia in salmon, the Commission, by Decision 93/144/EEC (4), was forbidden imports of salmon of the Salmo Salar species, whether live or slaughtered in the non-eviscerated state, originating in Norway; Whereas, at its meeting of 9 March 1993, the Standing Veterinary Committee reviewed the situation, and the measures provided for by Decision 93/144/EEC were referred to it by the Commission; Whereas, in view of the nature of the disease, the period of application of the measures provided for by Decision 93/144/EEC should be extended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 3 of Decision 93/144/EEC, 30 April 1993 is hereby replaced by 30 September 1993. Article 2 Member States shall alter the measures they apply in trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 6 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 373, 31. 12. 1990, p. 1. (4) OJ No L 56, 9. 3. 1993, p. 48.